Filed 6/3/14 P. v. Covington CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B252217

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA095096)
         v.

STUART REID COVINGTON, JR.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Jesus I.
Rodriguez, Judge. Affirmed.
         Jonathan B. Steiner and Ann Krausz, under appointment by the Court of Appeal,
for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       A jury convicted Stuart Reid Covington, Jr., of assault with a deadly weapon, and
after a court trial, his prior conviction of a serious or violent felony was found true.
Covington was sentenced to 13 years in state prison. He filed this timely appeal.
       We appointed appellate counsel to represent Covington. After examining the
record, counsel filed an opening brief raising no issues and asking this court to
independently review the record. On March 21, 2014, we advised Covington he had 30
days in which to personally submit any contentions or issues he wished us to consider.
To date, we have received no response.
       The evidence at trial was that Covington had a daughter with Tiffany Perez. On
March 17, 2013, Juan Cruz was with Perez in her apartment when Covington knocked on
the door. Perez did not let him in. When Covington saw Cruz inside, he said to Cruz,
“You’re a bitch.” Perez told Covington to leave, and he left but said he would be back.
When Cruz left, Perez walked downstairs with him and as they walked toward Pacific
Coast Highway, she told Cruz, “Run, run.” Cruz saw Covington coming at him with a
bat, and began to run down the road. Cruz turned around and fell down, putting his arms
up to protect himself. Covington swung the bat from over his head at Cruz, hitting his
arms three times. Two passing police officers saw what appeared to be a fight, stopped
their patrol car, and ordered Covington out from where he was hiding behind a car; he
was holding a baseball bat. Asked what was going on, Covington said, “He’s in there
fucking my girl with my kids.” During the booking process, Covington “said he tried to
hit him, but he missed.” In his defense, Covington conceded that an assault occurred but
argued that the baseball bat was not used as a deadly weapon. The jury found him guilty
after deliberating for two hours.
       Covington’s 13-year sentence consisted of the upper term of four years doubled
pursuant to the three strikes law, plus an additional five years for the prior prison term.
       We have examined the entire record and are satisfied that Covington’s counsel has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)



                                               2
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.


                                                JOHNSON, J.


We concur:


      ROTHSCHILD, Acting P. J.


      MILLER, J.*




      *   Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            3